ICJ_041_BarcelonaTraction1958_BEL_ESP_1959-12-05_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUGDMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE CONCERNING
THE BARCELONA TRACTION, LIGHT
AND POWER COMPANY, LIMITED
(BELGIUM v. SPAIN)

ORDER OF 5 DECEMBER 1959

1959

COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE RELATIVE
À LA BARCELONA TRACTION, LIGHT
AND POWER COMPANY, LIMITED

(BELGIQUE c. ESPAGNE)
ORDONNANCE DU 5 DÉCEMBRE 1959
This Order should be cited as follows:
“Case concerning the Barcelona Traction, Light and Power Company,
Limited (Belgium v. Spain),
Order of 5 December 1959: I.C.J. Reports 1959, p. 289.”

La présente ordonnance doit étre citée comme suit:
« Affaire relative à la Barcelona Traction, Light and Power Company,
Limited (Belgique c. Espagne),
Ordonnance du 5 décembre 1959: C.I.J. Recueil 1959, p. 289.»

 

Sales number 2929
N° de vente:

 

 

 
289

COUR INTERNATIONALE. DE JUSTICE

ANNEE 7959 Le 5 décembre
5 décembre 1959 Role genera

AFFAIRE RELATIVE
A LA BARCELONA TRACTION, LIGHT
AND POWER COMPANY, LIMITED
(BELGIQUE c. ESPAGNE)

ORDONNANCE

Le Président de la Cour internationale de Justice,

vu l’article 48 du Statut de la Cour et l'article 37 du Règlement
de la Cour,

vu l’ordonnance du 18 octobre 1958 fixant au 18 juin 1959 la date
d’expiration du délai pour le dépôt du mémoire du Gouvernement
belge et au 18 février 1960 la date d’expiration du délai pour le
dépôt du contre-mémoire du Gouvernement espagnol et réservant
la suite de la procédure,

Considérant que, par lettre du 24 novembre 1959, l’agent du
Gouvernement espagnol a demandé le report au 18 août 1960 de la
date d’expiration du délai pour le dépôt du contre-mémoire, cette
demande étant motivée par le nombre et la longueur des documents
annexés au mémoire, documents qu’il convient de vérifier et qui
se trouvent disséminés en différents pays, et par l’obligation pour
y répondre de réunir d’autres documents et preuves également
disséminés en différents pays et rédigés en différentes langues;

Considérant que copie de la lettre précitée a été communiquée
le même jour à l’agent du Gouvernement belge, lequel a été invité

4
BARCELONA TRACTION (ORDONN. DU 5 XII 59) 290

à faire connaître les vues de son Gouvernement sur la demande
ainsi présentée ;

Considérant que, par lettre du 2 décembre 1959, l'agent du
Gouvernement belge a fait savoir que cette demande suscite de
sérieuses réserves;

Décide de reporter au 21 mai 1960 la date d’expiration du délai
pour le dépôt du contre-mémoire du Gouvernement espagnol, la
suite de la procédure restant réservée.

Fait en anglais et en français, le texte anglais faisant foi, au
Palais de la Paix, à La Haye, le cinq décembre mil neuf cent
cinquante-neuf, en trois exemplaires, dont l’un restera déposé aux
archives de la Cour et dont les autres seront transmis respective-
ment au Gouvernement belge et au Gouvernement espagnol.

Le Président,
(Signé) Helge KLAESTAD.

Le Greffier adjoint,
(Signé) GARNIER-COIGNET.
